Citation Nr: 1530793	
Decision Date: 07/20/15    Archive Date: 08/05/15

DOCKET NO.  12-10 349	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to service connection for a sleep disorder.

2.  Entitlement to service connection for glucose-6-phosphate dehydrogen (G6 PD).

3.  Entitlement to service connection for heart palpitations.

4.  Entitlement to service connection for dyspepsia, claimed as stomach ulcer.

5.  Entitlement to service connection for loss of teeth.  

6.  Entitlement to service connection for pelvic fibroid tumors.

7.  Entitlement to service connection for a right shoulder disorder.  

8.  Entitlement to an initial rating greater than 10 percent for service-connected left shoulder rotator cuff syndrome.  

9.  Entitlement to an initial compensable rating for service-connected lumbosacral strain.

10.  Entitlement to an initial compensable rating for service-connected right plantar fasciitis with heel pain and calluses.  

11.  Entitlement to an initial compensable rating for service-connected left plantar fasciitis with heel pain and calluses.  

12.  Entitlement to an initial compensable rating for service-connected right knee patellofemoral syndrome.  

13.  Entitlement to an initial increased rating for service-connected left knee patellofemoral syndrome.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

C. Hancock, Counsel


INTRODUCTION

The Veteran had several periods of active service, to include from November 1979 to April 1980, March 1981 to September 1992, January 1999 to September 1999, April 2000 to September 2000, January 2002 to July 2004, August 2004 to August 2006, and from November 2006 to November 2008.  

These claims come before the Board of Veterans' Appeals (Board) from a December 2009 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) located in Montgomery, Alabama.  The claims are currently under the jurisdiction of the RO in Atlanta, Georgia.  The Veteran is shown to have informed VA that she had relocated to Delaware, and as part of a June 2014 letter, asked that her claims file be relocated to the RO located in Delaware.

This appeal is being processed using the Virtual VA and Veterans Benefits Management System (VBMS) paperless claims processing systems.  Accordingly, any future consideration of this appellant's case should take into consideration the existence of these electronic records.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

On her April 2012 VA Form 9, the Veteran requested to be provided a hearing at the RO to be conducted by a Veterans Law Judge.  Later, in May 2012, she requested to have a hearing before a Veterans law Judge in Washington, DC.  Neither of these hearing requests was honored.  Finally, in correspondence received by the Board in January 2015, the Veteran requested to be provided a videoconference hearing at the RO in Wilmington, Delaware.  To date, she has not been afforded a hearing, including following her most-recently requested January 2015 videoconference hearing.  

Accordingly, this case is REMANDED for the following development:

Schedule the Veteran for a Video Conference Board Hearing at the RO in Wilmington, Delaware in accordance with applicable procedures.  

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals



Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




